            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES JOHN TISDALE, IV,              :
        Plaintiff                    :
                                     :           No. 1:19-cv-1022
           v.                        :
                                     :           (Judge Rambo)
DR. EDWARD ZALOGA, et al.,           :
        Defendants                   :

                                 ORDER

     AND NOW, on this 30th day of November 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 23) is DENIED;

     2. Defendants are DIRECTED to file their answer to the complaint (Doc.
        No. 1) within fourteen (14) days of the date of this Order; and

     3. Plaintiff is GRANTED a thirty (30)-day extension from the date of this
        Order to file a certificate of merit in support of any medical malpractice
        claims he may be raising. Plaintiff is advised that if he fails to file a
        certificate of merit, his medical malpractice claims may be subject to
        dismissal pursuant to Rule 1042.6(b) of the Pennsylvania Rules of Civil
        Procedure.

                                           s/Sylvia H. Rambo
                                           Sylvia H. Rambo
                                           United States District Judge
